UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6066


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEWIS CARNELL JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:07-cr-00110-FL-1; 5:12-cv-00205-FL)


Submitted:   July 20, 2015                 Decided:   July 22, 2015


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant.
Jennifer P. May-Parker, Ethan A. Ontjes, Assistant United States
Attorneys, Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lewis Carnell Jackson seeks to appeal the district court’s

December 2014 order adopting the recommendation of the magistrate

judge and denying relief on his claim under 28 U.S.C. § 2255 (2012)

that counsel rendered ineffective assistance by not communicating

a plea agreement to him prior to trial.

      This order is not appealable unless a circuit justice or judge

issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B)

(2012).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2012).      When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating

that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court

denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable, and that

the   motion   states   a    debatable   claim    of    the   denial   of    a

constitutional right.       Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Jackson has not made the requisite showing.            Accordingly, we deny

his motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

                                     2
contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3